DETAILED ACTION
This office action is a response to a communication made on 02/10/2021.
Claims 1, 13, 20 and 21 are currently amended.
Claims 1-21 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16215167, filed on 06/17/2016.

Response to Arguments
Applicant’s arguments, see remarks on page 9-10, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1, 13 and 20 under 103 have been considered and regarding the amended feature of “determine whether a number of times that the action message has been resent to the recipient smart device has met a resend upper limit, in response to a determination that the number of times that the action message has been resent to the recipient smart device has not met the resend upper limit” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2016/0226732) in view of Panec et al. (US 2004/0186891), and further in view of Holland et al. (US 10419930).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0226732), hereinafter “Kim” in view of Panec et al. (US 2004/0186891), hereinafter “Panec”, and further in view of Holland et al. (US 10419930), hereinafter “Holland”. 

With respect to claim 1, Kim discloses a system, comprising: 
a processor (¶0163) configured to: 
in response to a trigger (¶0394, “The actions performed based on the data received by the network device, may trigger other actions to be performed based on criteria stored locally in a network device's cache”, ¶0424) comprising receiving a forwarding instruction from a control device or receiving an event message from an event detection first smart device (¶0293, ““…The criterion 2240 may include a criterion indicating an instruction for controlling operation of one or more network devices (e.g., an “instruction criterion”…” wherein access device 108 (i.e. control device) forwarding an instruction to network devices, see fig. 1, ¶0350, “receiving, from an access device, a criterion (i.e. instruction) related to operation of one or more devices (e.g., the network device 302, the network device 304, the network device 306, or the network device 308”, ¶0387, i.e. The criteria may indicate events based on which actions may be initiated. Such events may be related to interaction with an interface (e.g., a graphical interface or a physical interface) corresponding to a network device), send an action message to a recipient smart device (See fig. 1, and Fig. 36-Fig.38, “network device’s 102, 104 and 106” wherein any 
 receive a first action response message from the recipient smart device (¶0316, “the data transmission 2310 may occur in response to receiving a request 2308 transmitted by the computing device 2304 to one or more devices”), wherein the first action response message comprises the action identifier and the first action status identifier (¶0439, “a power state of the network device 2706 may be changed in response to the input. In this example, the network device 2706 is turned to an “on” power state” wherein action identifier in response message as turned to an “on” power state, ¶0443, “the modular tile 3004 may be modified if a status of a corresponding network device changes in response to the action”), wherein the first action status identifier is associated with a first execution status of the control instruction at the recipient smart device (¶0443, “the modular tile 3004 may be modified if a status of a corresponding network device changes in response to the action”, ¶0458, “The updated 
determine that a second action response message from the recipient smart device has not been received within a set period of time since receiving the first action response message (¶0174, i.e. The interface device 904 can also use responses (e.g., response 920) from the appliance 950 to perform additional functions (i.e. second action) at the interface device 904, such as error handling. In some cases, when performing the additional functions, the interface device 904 does not transmit any status information 910 to the access device 108 based on those particular responses, ¶0176, i.e. If the interface device 904 determines that the appliance 950 has had some sort of failure (e.g., the appliance 950 sends a response 920 indicating a failure or the interface device 904 does not receive any response 920), ¶0626, i.e. A status existing longer than the threshold time period may be presented to a user. Because some events may be expected to last for a period of time, a status may not be presented to a user when a threshold time period has not been reached), wherein the second action response message comprises the action identifier(¶0416-¶0417, “FIG. 28, the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information, and For example, for a light bulb, the action 2810 may include adjusting a power state to “ON” when the current power state of the light bulb is “OFF,” or vice versa.” Wherein action identifier is power state of on or off or vice versa) and a second action status identifier (¶0176, i.e. the appliance 950 sends a response 920 indicating a failure, ¶0173, i.e. the response 920 can include an indication that the command 922 was received. In some examples, the response may include only an indication that a command is received (e.g., an ACK). In some examples, the response 920 can include information for some value on the appliance 950, such as an “on/off” state, ¶0460, i.e. The additional actions may include changing the power state to “OFF” for the network devices, wherein “off” 
in response to the determination that the second action response message from the recipient smart device has not been received within the set period of time since receiving the first action response message (¶0132, i.e. The status of the network device can indicate whether an adjustment was made based on an adjustment in a setting or an attribute transmitted by the access device. Alternatively, or additionally, the access device can receive, from any other network device connected to the network 100, a status update indicating whether the adjustment was in fact made at a network device, ¶0176, i.e. If the interface device 904 determines that the appliance 950 has had some sort of failure (e.g., the appliance 950 sends a response 920 indicating a failure or the interface device 904 does not receive any response 920) the interface device 904 can take corrective action, ¶0626, i.e. A status existing longer than the threshold time period may be presented to a user. Because some events may be expected to last for a period of time, a status may not be presented to a user when a threshold time period has not been reached); and
a memory coupled to the processor and configured to provide the processor with instructions (¶0410, “A memory storage device can be accessible to the processor(s) and can include instructions 

However, Kim remain silent on determine whether a number of times that the action message has been resent to the recipient smart device has met a resend upper limit.

Panec discloses determine whether a number of times that the action message has been resent to the recipient smart device has met a resend upper limit (¶0112, i.e. A service can specify a maximum number of tries, as well as the retry interval, for Message Interface Network 150 to send the message to the service before aborting pushed delivery).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Kim’s system with determine whether a number of times that the action message has been resent to the recipient smart device has met a resend upper limit of Panec, in order to configure the interchange network to manage the use of services by remote entities or services within a computer network.  Therefore, the method effectively correlates the messages sent between the services (Panec).

However, Kim in view of Panec remain silent on in response to a determination that the number of times that the action message has been resent to the recipient smart device has not met the resend upper limit, resend the action message to the recipient smart device.

Holland discloses in response to a determination that the number of times that the action message has been resent to the recipient smart device has not met the resend upper limit (Col-21, II. 2-

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Kim’s system with in response to a determination that the number of times that the action message has been resent to the recipient smart device has not met the resend upper limit, resend the action message to the recipient device of Ly, in order to retransmit a request or command in response to an event that requires an action (Holland). 


For claim 13, it is a method claim corresponding to the system of claim 1. Therefore claim 13 is rejected under the same ground as claim 1. 

For claim 20, it is a non-transitory computer readable storage medium claim corresponding to the system of claim 1. Therefore claim 20 is rejected under the same ground as claim 1. 

With respect to claims 2 and 14, Kim in view of Panec, and further in view of Holland discloses the system of claim 1, wherein the forwarding instruction comprises the control instruction and a destination device identifier associated with the recipient smart device (Kim, ¶0293, “…The criterion 2240 may include a criterion indicating an instruction for controlling operation of one or more network devices (e.g., an “instruction criterion”…”, ¶0315-¶0316, “The information may include a criterion 

With respect to claims 3, and 15, Kim in view of Panec, and further in view of Holland discloses the system of claim 2, wherein the processor is further configured to: 
use stored pre-established correspondences between control instructions and action identifiers to determine that the action identifier corresponds to the control instruction included in the forwarding instruction (Kim, ¶0416-¶0417, “FIG. 28, the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information, and For example, for a light bulb, the action 2810 may include adjusting a power state to “ON” when the current power state of the light bulb is “OFF,” or vice versa.” Wherein action identifier is power state of on or off or vice versa” and “the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information 2800.” wherein control instruction as an action is performed to adjust a network device to the power state, see ¶0293); and 
include the action identifier in the action message (Kim, ¶0416, “FIG. 28, the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information, and For example, for a light bulb, the action 2810 may include adjusting a power state to “ON” when the current power state of the light bulb is “OFF,” or vice versa.” Wherein action identifier is power state of on or off or vice versa).



With respect to claims 5 and 17, Kim in view of Panec, and further in view of Holland discloses the system of claim 4, wherein the processor is further configured to: 
determine that the recipient smart device (see fig.1, network device’s) is associated with the destination device identifier (Kim, ¶0534, “The destination address includes the IP address of the device to which the communication is destined to be received”), wherein the event detection smart device and the recipient smart device are the same smart device (See Fig. 1, ¶0387, i.e. The criteria may indicate events based on which actions may be initiated. Such events may be related to interaction with an interface (e.g., a graphical interface or a physical interface) corresponding to a network device)); 

include the action identifier in the action message (Kim, ¶0416, “FIG. 28, the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information, and For example, for a light bulb, the action 2810 may include adjusting a power state to “ON” when the current power state of the light bulb is “OFF,” or vice versa.” Wherein action identifier is power state of on or off or vice versa)”.

With respect to claims 6 and 18, Kim in view of Panec, and further in view of Holland discloses the system of claim 4, wherein the processor is further configured to: 
determine that the recipient smart device is associated with the destination device identifier (Kim, ¶0534, “The destination address includes the IP address of the device to which the communication is destined to be received”), wherein the event detection smart device is different from the recipient smart device (see Fig.1); 
determine, based at least in part on locally stored event registration information, that the action identifier corresponds to the event identifier included in the event message (Kim, ¶0112, “the network device may obtain credentials from the gateway as part of the registration process”, ¶0228, “the registration information may identify one or more sets of capabilities of network devices 102, 1102, 502, 1302. The registration information for each network device can include a unique identifier for the network device”, ¶0387, “The criteria may indicate events based on which actions may be initiated. 
include the action identifier in the action message (Kim, ¶0416, “FIG. 28, the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information, and For example, for a light bulb, the action 2810 may include adjusting a power state to “ON” when the current power state of the light bulb is “OFF,” or vice versa.” Wherein action identifier is power state of on or off or vice versa).

With respect to claims 7 and 19, Kim in view of Panec, and further in view of Holland discloses the system of claim 1, wherein the processor is further configured to:
 receive a device profile from a development device (Kim, ¶0117, “a record or profile may then be created for associating each network ID with the credentials of a corresponding gateway…” ¶0120, “once the server has generated a record or profile associating the network device 102 with the first logical network”); and 
use the device profile to locally store event registration information, wherein the event registration information comprises storing correspondences between event identifiers and at least action identifiers (Kim, ¶0228, “the registration information may identify one or more sets of capabilities of network devices 102, 1102, 502, 1302. The registration information for each network device can include a unique identifier for the network device”, ¶0416, “FIG. 28, the actions 2810 include controlling a power state of a network device, such that an action is performed to adjust a network device to the power state indicated by the information, and For example, for a light bulb, the action 2810 may include adjusting a power state to “ON” when the current power state of the light bulb is “OFF,” or vice versa.” Wherein action identifier is power state of on or off or vice versa).

a record or profile may then be created for associating each network ID with the credentials of a corresponding gateway…”, ¶0396, “actions that may be performed may be network device specific based on the stored information”).

With respect to claim 9, Kim in view of Panec, and further in view of Holland discloses the system of claim 7, wherein the device profile is general to a plurality of smart devices, wherein the plurality of smart devices includes the recipient smart device (Kim, ¶0117, “a record or profile may then be created for associating each network ID with the credentials of a corresponding gateway…”, see Fig.1, plurality of network devices includes second smart device).

With respect to claim 10, the system of claim 1, wherein the first action status identifier comprises data indicating that the action message has been received at the recipient smart device (kim, (¶0439, “a power state of the network device 2706 may be changed in response to the input. In this example, the network device 2706 is turned to an “on” power state” wherein action identifier in response message as turned to an “on” power state, ¶0443, “the modular tile 3004 may be modified if a status of a corresponding network device changes in response to the action”), data indicating that preparatory work of an action associated with the action identifier according to one or more control arguments has been completed at the recipient smart device, data indicating that the action associated with the action identifier according to the one or more control arguments has been completed at the recipient smart device, or data indicating that an exception has occurred in relation to the action executed according to the one or more control arguments at the recipient smart device (Kim, ¶0136, “While network devices 302-308 and access device 108 may each receive communication from other 

With respect to claim 11, Kim in view of Panec, and further in view of Holland discloses the system of claim 1, wherein the action message further comprises a destination device identifier associated with the recipient smart device (Kim, ¶0534, “The destination address includes the IP address of the device to which the communication is destined to be received”), and wherein the processor is further configured to determine that the destination device identifier matches an authorized device identifier included in a preset list of authorized device identifiers (Kim, ¶0126, “Upon determining that the signatures match, the server authenticates the access device and allows it to communicate with one or more of the network devices associated with logical network.”, see ¶0140, “The known list can include a record for each network device known by the access device 108 to exist on the network”, ¶0231, “network device 102 having a unique device identifier may be matched with an existing resource bundle 1332 based on comparing information received from the network device 102 with information stored in data store”).



With respect to claim 21, Kim in view of Panec, and further in view of Holland discloses the system of claim 1, wherein the recipient smart device comprises one or more of the following: a smart home device, a smart network device, a smart automobile, a smart wearable device, and a smart medical device (Kim, ¶0274, i.e. a user can connect any one of a plurality of types of sensors (e.g., water, humidity, temperature/heat, air pressure, light, sound, smoke, carbon monoxide, etc.), ¶0294, i.e. the computing device 2200 may include a stand-alone interface (e.g., a cellular telephone, a smartphone, a home computer, a laptop computer, a tablet, a PDA, a wearable device such as a smart watch, a wall panel, a keypad, or the like), an interface that is built into an appliance or other device e.g., a television, a refrigerator, a security system, a game console, a browser, or the like), a speech or gesture interface (e.g., a Kinect™ sensor, a Wiimote™, or the like), an internet of things (IoT) device interface (e.g., an Internet enabled appliance such as a wall switch, a control interface, or the like, see ¶0097)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458    


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458